Black, J.
The appellant filed his written objection to the approval of the inventory of the estate of Mary A. Kratz, deceased, filed by the appellee as administrator thereof, and asked that the appellee be required to inventory certain specified articles alleged to bo property of the decedent’s estate. The appellee answered by a general denial, and the court trying the matter rendered a special finding of the facts with conclusions of law.
The appellant has discussed the second conclusion of law alone, under an assignment of error as follows: '“The court erred in the second conclusion of law, in rendering judgment on the special findings in favor of the appellee.” The second conclusion of law. to which this assignment is directed was as follows: “My conclusion of law, on the foregoing facts, which T find to be true, is that the petition *470of John II. Kratz to require said administrator to inventory said property should be, and is hereby, dismissed at his costs.” Afterward, a motion for a new trial having been overruled, the court formally rendered judgment c± dismissal, and that the appellee recover his costs and charges of the appellant.
The court, in its second conclusion of law, declared the petition of the appellant to be thereby dismissed at the appellant’s costs, yet it afterward rendered a formal judgment upon the conclusions of law, and it is manifest that the second conclusion was not regarded or treated by the court as amounting to a judgment. The assignment of error discussed by counsel, which is the appellant’s pleading in this court, and which must specifically point out the error of which the appellant desires to complain, is to the effect that the court erred in rendering judgment on the special findings in favor of the appellee in its second conclusion of law. If we should hold that in this respect the court did err in that conclusion of law, and should direct the court below to restate that conclusion, and in restating it to omit the portion thereof so objected to in the assignment of error,'the remainder of the conclusion thus left unchanged would require the 'rendition of a judgment the same in effect as that from which this appeal has been taken, for the judgment must be in accordance with the court’s conclusions of law upon the facts found and stated in the special finding.
We do not find any available error. Judgment affirmed.